82161: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25125: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82161


Short Caption:MARTEL VS. HG STAFFING, LLCCourt:Supreme Court


Related Case(s):79118


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1601264Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/09/2020 / Andrews, JonathanSP Status:Completed


Oral Argument:05/16/2022 at 1:30 PMOral Argument Location:Carson City


Submission Date:05/16/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantEddy MartelJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


AppellantJanice Jackson-WilliamsJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


AppellantMary Anne CapillaJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


AppellantWhitney VaughanJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


RespondentHG Staffing, LLCChris Davis
							(Former)
						Diana G. Dickinson
							(Littler Mendelson, P.C./Las Vegas)
						Susan Heaney Hilden
							(Former)
						Montgomery Y. Paek
							(Littler Mendelson, P.C./Las Vegas)
						


RespondentMEI-GSR Holdings, LLCChris Davis
							(Former)
						Diana G. Dickinson
							(Littler Mendelson, P.C./Las Vegas)
						Susan Heaney Hilden
							(Former)
						Montgomery Y. Paek
							(Littler Mendelson, P.C./Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/04/2020Filing FeeFiling Fee due for Appeal. (SC)


12/04/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-43949




12/04/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-43952




12/04/2020Filing FeeE-Payment $250.00 from Mark R. Thierman. (SC)


12/04/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)20-44004




12/09/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jonathan L. Andrews. (SC)20-44756




12/17/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-45676




01/15/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-01380




01/21/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-01766




01/29/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/19/18.  To Court Reporter: Sunshine Litigation Services. (SC)21-02774




04/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' opening brief and appendix due: May 5, 2021. (SC)21-11590




04/23/2021MotionFiled Appellants' Motion for Leave to Amend Docketing Statement.  (SC)21-11832




04/29/2021Order/ProceduralFiled Order Granting Motion and to show cause. Appellants' motion for leave to file an amended docketing statement is granted to the following extent.  Appellants shall have 7 days from the date of this order to file and serve an amended docketing statement. Appellant's response to order to show cause due: 30 days. Respondents may file any reply within 14 days of service of appellants' response. Briefing Suspended. (SC)21-12334




04/30/2021Docketing StatementFiled Amended Docketing Statement Civil Appeals. (SC)21-12473




06/01/2021MotionFiled Appellants' Response to Order to Show Cause. (SC)21-15553




06/15/2021Order/ProceduralFiled Order. This court construes the response as a motion for an extension of time to respond to this court's order to show cause, and the motion is granted to the following extent. Appellants shall have until July 15, 2021, to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents shall have 14 days from service of appellants' response to file and serve any reply.  The briefing schedule in this appeal remains suspended pending further order of this court. (SC)21-17283




06/22/2021MotionFiled Appellants' Supplemental Response to Order to Show Cause and Request to Reinstate/Set Briefing Schedule. (SC)21-18028




07/12/2021Order/ProceduralFiled Order Reinstating Briefing.  Appellants shall have 30 days from the date of this order to file and serve the opening brief and appendix.  (SC)21-19978




08/11/2021BriefFiled Appellants' Opening Brief. (SC)21-23398




08/11/2021AppendixFiled Joint Appendix. Volume 1. (SC)21-23400




08/11/2021AppendixFiled Joint Appendix. Volume 2. (SC)21-23402




08/11/2021AppendixFiled Joint Appendix. Volume 3. (SC)21-23404




08/11/2021AppendixFiled Joint Appendix. Volume 4. (SC)21-23403




08/11/2021AppendixFiled Joint Appendix. Volume 5. (SC)21-23405




08/11/2021AppendixFiled Joint Appendix. Volume 6. (SC)21-23406




08/11/2021AppendixFiled Joint Appendix. Volume 7. (SC)21-23407




08/11/2021AppendixFiled Joint Appendix. Volume 8. (SC)21-23409




08/11/2021AppendixFiled Joint Appendix. Volume 9. (SC)21-23408




08/11/2021AppendixFiled Joint Appendix. Volume 10. (SC)21-23410




08/11/2021AppendixFiled Joint Appendix. Volume 11 (SC)21-23411




08/11/2021AppendixFiled Joint Appendix. Volume 12. (SC)21-23412




08/11/2021AppendixFiled Joint Appendix. Volume 13. (SC)21-23413




08/11/2021AppendixFiled Joint Appendix. Volume 14. (SC)21-23414




08/11/2021AppendixFiled Joint Appendix. Volume 15. (SC)21-23416




08/11/2021AppendixFiled Joint Appendix. Volume 16. (SC)21-23417




09/07/2021Notice/IncomingFiled Substitution of Counsel for Respondents (The Law Firm of Littler Mendelson, P.C. hereby substitutes in the place of Cohen-Johnson, LLC; Susan Hilden and Chris Davis as attorneys of record for Respondents). (SC)21-25928




09/08/2021MotionFiled Stipulation for Extension to File Answering Brief. (SC)21-26008




09/10/2021Order/ProceduralFiled Order. Attorneys Diana G. Dickinson and Montgomery Y. Paek of Littler Mendelson, P.C. have filed a substitution of counsel indicating that they are substituting as counsel of record for respondents in the place of attorneys Chris Davis and Susan Heaney Hilden.  Accordingly, the clerk of this court shall add Ms. Dickinson and Mr. Paek as counsel for respondents and remove Mr. Davis and Ms. Heaney Hilden. The stipulation of the parties extending the time for filing the answering brief is approved. Answering brief due: October 11, 2021. (SC)21-26270




10/11/2021BriefFiled Respondents' Answering Brief. (SC)21-29179




11/02/2021Order/Clerk'sFiled Filed Order Granting Telephonic Extension.  Appellants' Reply Brief due:  November 24, 2021.  (SC)21-31524




11/24/2021MotionFiled Appellants' Motion to Exceed Type-Volume Limit for Appellants' Reply Brief. (SC)21-33859




11/24/2021BriefFiled Appellants' Reply Brief. (SC)21-33860




11/30/2021MotionFiled Respondent's Opposition to Appellants' Motion to Exceed Type-Volume Limit for Appellants' Reply Brief. (SC)21-34102




12/03/2021Order/ProceduralFiled Order Granting Motion. Appellants have filed a motion requesting leave to file a reply brief in excess of the type-volume limitation.  Respondents oppose the motion.  Cause appearing, the motion is granted.  NRAP 32(a)(7)(D).  The reply brief was filed on November 24, 2021. (SC).21-34572




12/03/2021Case Status UpdateBriefing Completed/To Screening. (SC).


04/01/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument would be of assistance in resolving the issues presented in this matter.  Accordingly, oral argument is scheduled for May 16, 2022, at 1:30 p.m., in Carson City.  The argument shall be limited to 30 minutes. (SC)22-10240




04/29/2022Notice/IncomingFiled Notice of Appearance at Oral Argument. (SC)22-13633




05/03/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-13982




05/16/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


08/11/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 56. En Banc.  (THIS OPINION WAS AMENDED PER THE ORDER AND AMENDED OPINION FILED ON 9/8/22).  (SC).22-25125




08/25/2022Notice/IncomingFiled Respondent's Verified Bill of Costs Pursuant to NRAP 39. (SC)22-26587




09/08/2022Order/ProceduralFiled Order Amending Opinion.  On August 11, 2022, this court issued an opinion affirming the district court's final judgment.  The opinion is amended as follows.  On page 2, we strike the first paragraph and replace it.  On page 8, we strike the last sentence and replace it.  The amended opinion, which replaces the opinion filed on August 11, is being filed concurrently with this order.  (SC)22-28109




09/08/2022Opinion/DispositionalFiled Amended, Authored Opinion.  "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 56. En Banc. (SC).22-28110




09/13/2022Order/ProceduralFiled Order Approving Bill of Costs.  The clerk of this court shall issue an itemized statement of costs in the amount of $207.65 for insertion in the remittitur.  (SC)22-28573




09/13/2022RemittiturIssued Memorandum of Costs. Costs allowed and taxed: $207.65.  (SC)22-28580




09/13/2022RemittiturIssued Remittitur/Memorandum of Costs and Disbursement.  (SC)22-28582




09/13/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


09/22/2022RemittiturFiled Remittitur. Received by District Court Clerk on September 15, 2022. (SC)22-28582





Combined Case View